     Case 3:18-cv-00330-MCR-HTC Document 41 Filed 07/11/19 Page 1 of 3
                                                                          Page 1 of 3


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

ALLEN WRIGHT,

        Plaintiff,

v.                                                Case No. 3:18cv330-MCR-HTC

MARK S. INCH, et al.,

     Defendants.
____________________/

                               ORDER and
                      REPORT AND RECOMMENDATION

        This case is before the Court on Defendants’ Motion for Clarification or

Alternative Extension of Time of Deadlines. ECF Doc. 40. Plaintiff was released

from the custody of the Florida Department of Corrections (“FDOC”) on May 23,

2019.     ECF Doc. 36-1.     Since Plaintiff’s release, Defendants note: (1) the

undersigned’s June 21, 2019, Report and Recommendation was returned to the Court

as undeliverable on July 5, 2019, with the notation “Return to Sender; Attempted –

Not Known; Unable to Forward” (ECF Doc. 39); (2) the copy of Defendants’ Motion

to Dismiss Plaintiff’s Injunctive Relief Claims that was mailed to Plaintiff was

returned to Defendants’ counsel as undeliverable on July 8, 2019; (3) they “have

also sent Plaintiff a letter and some Discovery but have not received any response

and [Defendants’] counsel expects the mail will also be returned as undeliverable”;
     Case 3:18-cv-00330-MCR-HTC Document 41 Filed 07/11/19 Page 2 of 3
                                                                               Page 2 of 3


and (4) they “also intend to conduct Plaintiff’s deposition but have not been able to

get in touch with Plaintiff to arrange for the deposition to be conducted.” ECF Doc.

40 at 2-3. Based on the foregoing, “Defendants believe that Plaintiff may have

abandoned this litigation.” Id. at 3. Defendants request clarification “as to what

needs to be done by Defendants which has not already been tried so that this Court

can determine whether Plaintiff has abandoned this litigation.” Id. Alternatively,

Defendants request an extension of all deadlines “so that Defendants can conduct

proper discovery and litigate the issues in this case.” Id. at 4.

      Defendants’ motion for clarification will be granted to the extent the

undersigned will issue a recommendation that this case be dismissed for failure to

prosecute. Plaintiff has failed to comply with his obligation to keep the Court—and

opposing parties—apprised of his current mailing address. The Court previously

reminded Plaintiff “to keep the clerk . . . advised of any change in his mailing address

should he be transferred, released from prison, or otherwise relocated.” ECF Doc. 9

at 4. The Court warned Plaintiff that a “[f]ailure to do so may result in dismissal of

this action for failure to prosecute or failure to comply with an order of the court,

should court orders not be able to reach plaintiff.” Id.

      Since his release from FDOC custody, Plaintiff has not provided the clerk

with an updated mailing address, and he has not submitted anything to the Court

related to this case. Based on the Court’s inability to contact Plaintiff, the issuance



Case No. 3:18cv330-MCR-HTC
     Case 3:18-cv-00330-MCR-HTC Document 41 Filed 07/11/19 Page 3 of 3
                                                                            Page 3 of 3


of any further orders would be futile. Thus, the undersigned recommends that this

case be dismissed without prejudice.

      Accordingly, it is ORDERED:

      1.     Defendants’ Motion for Clarification or Alternative Extension of Time

of Deadlines (ECF Doc. 40) is GRANTED to the extent the undersigned will

recommend that this case be dismissed without prejudice. The alternative request

for an extension of deadlines is DENIED without prejudice to re-filing after the

recommendation is ruled upon by the District Judge.

      And it is respectfully RECOMMENDED:

      1.     That this case be DISMISSED WITHOUT PREJUDICE.

      2.     That the clerk be directed to close the file.

      At Pensacola, Florida, this 11th day of July, 2019.

                                  /s/ Hope Thai Cannon
                                 HOPE THAI CANNON
                                 UNITED STATES MAGISTRATE JUDGE


                            NOTICE TO THE PARTIES
Objections to these proposed findings and recommendations may be filed within 14
days after being served a copy thereof. Any different deadline that may appear on
the electronic docket is for the Court’s internal use only and does not control. A
copy of objections shall be served upon the Magistrate Judge and all other parties.
A party failing to object to a Magistrate Judge’s findings or recommendations
contained in a report and recommendation in accordance with the provisions of 28
U.S.C. § 636(b)(1) waives the right to challenge on appeal the district court’s order
based on unobjected-to factual and legal conclusions. See 11th Cir. R. 3-1; 28 U.S.C.
§ 636.


Case No. 3:18cv330-MCR-HTC
